Citation Nr: 0739247	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-14 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for neck scar, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance and/or housebound allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  By a June 2005 rating decision, the RO denied 
service connection for the veteran's neck scar.  Thereafter, 
by a subsequent December 2006 rating decision the RO denied 
special monthly compensation based on the need for aid and 
attendance and housebound allowance.  It is observed that 
this claim was denied by prior rating decisions in April 
2003, December 2005 and January 2006, but the veteran's 
Notice of Disagreement specifically referred to the December 
2006 rating decision as the one that was being appealed.  See 
38 C.F.R. § 20.201.

The veteran provided testimony at a hearing before personnel 
at the RO in September 2005, and before the undersigned 
Acting Veterans Law Judge in June 2007.  Transcripts of both 
hearings have been associated with the veteran's VA claims 
folder.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required in regard to the veteran's neck scar 
claim.  Accordingly, this appeal will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran is service-connected for schizophrenia, 
evaluated as 100 percent disabling; diabetes mellitus, type 
II, with diabetic nephropathy, evaluated as 20 percent 
disabling; polyneuropathy of the left upper extremity, 
evaluated as 20 percent disabling; polyneuropathy of the 
right upper extremity, evaluated as 10 percent disabling; and 
prostatitis with urethritis, evaluated as zero percent 
disabling (noncompensable).

3.  The veteran's service-connected disabilities have not 
resulted in the inability to dress and undress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance; inability of the claimant to feed himself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to tend to the wants of nature; 
or incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment

4.  The veteran has not been rendered permanently housebound 
by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for aid and attendance and/or housebound allowance are 
not met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was sent 
pre-adjudication notice regarding his special monthly 
compensation claim by letters dated in September 2005 and 
November 2006, both of which were clearly prior to the 
December 2006 rating decision that is the subject of this 
appeal.  In pertinent part, these letters informed the 
veteran of the evidence necessary to substantiate this claim, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, a September 2006 letter contained the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the special monthly compensation claim are in 
the claims folder.  Nothing indicates that the veteran has 
indicated the existence of any other relevant evidence that 
has not been obtained or requested.  Further, he has had the 
opportunity to present evidence and argument in support of 
this claim, to include at his June 2007 hearing.  Moreover, 
he was accorded a VA medical examination with respect to this 
claim in November 2006.  Consequently, for these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in regard to these issues.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Legal Criteria.  Special monthly compensation is payable to a 
person who is permanently bedridden or so helpless as a 
result of service-connected disability that he is in need of 
the regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the appellant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 
9 Vet. App. 222 (1996).

The regulations also provide additional compensation on the 
basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  A veteran will be considered 
housebound where the evidence shows that, as a direct result 
of his service-connected disability or disabilities, he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.351(d).

Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
special monthly compensation based on the need for regular 
aid and attendance or being housebound.

The veteran is service-connected for schizophrenia, evaluated 
as 100 percent disabling; diabetes mellitus, type II, with 
diabetic nephropathy, evaluated as 20 percent disabling; 
polyneuropathy of the left upper extremity, evaluated as 20 
percent disabling; polyneuropathy of the right upper 
extremity, evaluated as 10 percent disabling; and prostatitis 
with urethritis, evaluated as zero percent disabling.

The Board finds that the competent medical evidence does not 
show that the veteran's service-connected disabilities have 
resulted in the inability to dress and undress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance; inability of the claimant to feed himself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to tend to the wants of nature; 
or incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  No 
such findings are shown by the competent medical evidence.  
In fact, the November 2006 VA medical examination noted that 
the veteran's typical day included getting up, getting 
dressed, and eating breakfast.  Moreover, he is not service-
connected for any disabilities of the upper extremities.  
Even if he was, they were found to have normal strength and 
sensory function on the November 2006 examination, as did the 
lower extremities.  In addition, it is noted that prior VA 
medical examinations in August 2002 and February 2003 for aid 
and attendance purposes specifically found that he was able 
to dress and undress himself unassisted.

The Board further notes that the August 2002, February 2003, 
and November 2006 VA medical examinations all found that the 
veteran did not require the aid and attendance of another 
person.

The Board also finds that veteran has not been rendered 
permanently housebound by reason of his service-connected 
disabilities.  Although an undated medical statement received 
in August 2002 found that the veteran had to be housebound 
and restricted from activity for 3 weeks, this indicates it 
was only a temporary condition due to recent surgery and not 
a permanent state.  Moreover, all of the aforementioned VA 
medical examinations, including the most recent one in 
November 2006, found that the veteran was not restricted to 
his home.

The Board further notes that while veteran's service-
connected schizophrenic reaction is currently evaluated as 
100 percent disabling, he does not have an additional 
service-connected disability or disabilities independently 
evaluated as 60 percent or more disabling which are separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems.  See 38 C.F.R. § 4.25.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for special monthly 
compensation on the basis of requiring the aid and attendance 
of another person, nor for being housebound.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board also wishes to note that even though it is 
remanding the claim of service connection for a neck scar, 
resolution of this claim is not inextricably intertwined with 
the claim for special monthly compensation.  A review of the 
VA medical examinations in this case are clear that the 
veteran's overall medical condition was considered - to 
include his service-connected and nonservice-connected 
disabilities - and that his overall condition was not of such 
severity as to require the regular aid and attendance of 
another person nor does it render him housebound.  Therefore, 
even if service connection is established for a neck scar, he 
would still not be entitled to the special monthly 
compensation he is seeking as part of this appeal.


ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance and/or housebound allowance is denied.


REMAND

The record reflects that the veteran has a neck scar as a 
residual of surgery in August 2002 for abscess of the neck.  
He contends that his service-connected diabetes mellitus 
prevented his scar from healing properly, and, as such, he is 
entitled to a grant of secondary service connection.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board observes that the veteran's contentions appear to 
indicate he is seeking secondary service connection of the 
neck scar on the basis of it having been aggravated by the 
service-connected diabetes mellitus in accord with Allen, 
supra, as opposed to the original abscess having been caused 
by the disability.  He has also submitted medical evidence in 
support of his contentions.  Specifically, a June 2005 
private medical statement which, in pertinent part, noted the 
veteran had an abscess on his neck approximately 2 years 
earlier; that he was treated approximately 3 times as an 
outpatient with antibiotics by the mouth, with no 
improvement; that he was treated as an inpatient due to the 
skin infection and poor healing; that he eventually had 
surgery on his neck due to the abscess and significant 
infection; and opined that the poor wound healing appears to 
be due to his history of diabetes mellitus.

Despite the foregoing, the record does not reflect that the 
veteran has been accorded a VA medical examination to address 
his claim of secondary service connection.  The Board finds 
that such an examination is necessary for a full and fair 
adjudication of the veteran's claim.  See 38 C.F.R. 
§ 3.159(c)(4) (In the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.); Colvin, supra (When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  
Consequently, a remand is required in the instant case.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For these reasons, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his neck 
scar since December 2005.  After securing 
any necessary release, the RO should 
obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of the veteran's neck scar.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that the 
residual neck scar and/or the original 
abscess which resulted in the scar was 
caused and/or aggravated by the veteran's 
service-connected diabetes mellitus, as 
well as any other disorder for which 
service connection is deemed to be 
warranted.  By aggravation, the Board 
means a permanent increase in the 
severity of the disability which is 
beyond its natural progression.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the December 2005 Statement of the Case, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


